DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Communications via Email

The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication.  The following is a sample authorization form which may be used:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”               [signature]

           A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization.  The following is a sample from which may be used by applicant to withdraw the authorization:
“The authorization given on   [date]  , to the USPTO to communicate with me via the Internet is hereby withdrawn.  I understand that the withdrawal is effective when approved rather than when received.”  [signature(s)]


Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  A sample reply demonstrating formatting and rule compliance is available at: http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes with the name repeated underneath for example: 
 /John T. Smith/
  John T. Smith
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-7 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 2 recites “or similar means” in line 3 considered indefinite.  The intended scope of the alternatives are not clear.  Note also the terms “with a housing or channel” (line 4);  “and/or” in line 6 make the alternatives or combination unclear ie. unfolding step is performed with a wedge or by a shaped channel.  It is noted that conveyors 55 are disclosed as performing positioning of the cut roll halves however are not clear if these elements are considered to comprise the claimed shaped channel or an alternative to wedge 40.  Note that the shaped channel is claimed in combination with the channel alternative to the housing of line 4.  Further note that each claim must be in a single sentence form.
Claim 6 depends from itself which is indefinite.  The intended scope is unclear.  Note also that claim 7 depends from claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 5 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Shiffer (US 3,494,303).
Shiffer discloses a method for the automated folding of a sandwich comprising; moving a sliced sub bread 34, 36 with ingredients deposited onto it along a belted conveyor 13; pinching a section of the conveyor belt (by guide rollers 16) to create a u-shaped channel; whereby the bread and the respective ingredients (butter, etc.) on the bread are folded into a u-shaped sandwich upon passing through the pinched section of the conveyor; see figures 1-3; col. 3, lines 3+. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Shiffer (US 3,494,303) in view of Halouze (FR 2 639 864) and Wartman et al. (US 10,159,258).
Shiffer discloses a method for the automated processing a sub roll comprising; conveying the sub roll 32 on a belted conveyors 22, 23; positioning the sub roll within cutting channel and cutting the sub roll lengthwise with a motorized blade 19; unfolding the cut sub roll with a wedge 12; depositing ingredients (butter, etc.) onto the unfolded and cut sub roll; manipulating the bread and the ingredients to fold the bread into a u-shaped sandwich (at pinched conveyor area by pinching rollers 16; see fig. 3) with the deposited ingredients in the center of the u-shaped sandwich; see figures 1-3; col. 2, lines 48+.  

Shiffer does not directly disclose cutting the folded sandwich with a blade and bagging as claimed however Wartman et al. teaches folding a submarine type sandwich with device 32 and subsequently using cutting blade 34 to cut it widthwise and bag the cut sandwich; see figures 1, 4; col. 4, lines 18+.  It would have been obvious to one of ordinary skill in the art to further process and package the sandwich as claimed as taught by Wartman et al. in the modified invention to Shiffer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiffer (US 3,494,303) in view of Daane et al. (US 5,299,409).
Shiffer discloses a method for folding a sub bread sandwich into a u-shape comprising; moving a sliced sub bread with ingredients deposited onto it along a belted conveyor 13; applying pressure onto the sides of the sandwich to bring them upwards and forcing the bread into a u-shape by guiding rollers 16; see figure 3. Shiffer however is not considered to simultaneously applying downward pressure on the lengthwise center of the sandwich as claimed, however Daane et al. teaches conveying food product set ups while applying downward pressure using roller 128 from above; see fig. 8.  It would have been obvious to one of ordinary skill in the art to apply pressure to a central portion of the sandwich in the invention to Shiffer as taught by Daane et al. for securing the products while proceeding.
Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach the claimed combination of elements for processing a sub roll including the disclosed conveyor, unfolding device, means for folding, means for cutting and means for wrapping.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note similar bread slicing devices to Halpin; sandwich assembly and packaging devices to Lovedale; Garcia Torres; etc. Note MPEP 714 and 37 CFR 1.121(c) for the required manner of making claim amendments in an application in order to overcome the above rejections.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649